Grant, C. J.
I concur in affirming the judgment. Plaintiff’s hand was caught while she was attempting to arrange the paper, which came up in the wrong place. Defendant contends that, when this occurred, the machine should have been stopped, and that the plaintiff knew this. Upon this point the testimony is in conflict. If she had been so instructed, or knew that this should have been done, she could not recover. The court so instructed the jury. The jury found, in reply to a special question, that other employés had done the work in the same manner in which the plaintiff did it. All questions of fact are settled against defendant by the verdict. Whether plaintiff assumed the risk depended on her age, experience, knowledge, the necessity for instructions, and the instructions given. I think the case was not so clear as to justify the court in directing a verdict.